 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDBodle,Fogel,Julber,Reinhardt&Rothschild andTeamsters Automotive Workers Local 495,Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America, Petitioner. Case31-RC-2180October 23, 1973DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Max Steinfeld. Fol-lowing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations and Statements of Procedure,Series 8, asamended, this case was transferred to the Board fordecision. Thereafter, briefs were filed by the Employ-er and the Petitioner.The Board has reviewed the Hearing Officer's rul-ings made at the hearing' and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case, the Board finds:The Petitioner seeks to represent certain employeesof the Employer. The Employer contends that its op-erations are essentially local in nature and that anyimpact its operations might have on interstate com-merce is remote and therefore insufficient to warrantthe assertion of the Board's jurisdiction.We agreewith the Employer's contention.'The evidence, consisting largely of stipulations andunchallenged -testimony, reveals the following: TheEmployer is a partnership law firm composed of fiveattorney partners and seven attorneyassociates en-gaged in the practice of law within the State of Cali-fornia.With its principal office in Los Angeles,California, and a small subsidiary office in Wilming-ton, California, the Employer is engaged primarily inthe practice of labor law representing, among itsclients, various AFL-CIO affiliated local and Inter-national unions.The facts as to the volume of the Employer's busi-ness are limited to a stipulation that it annually re-ceivesgrossrevenues in excess of $500,000 of whichmore than $50,000 is for legal services furnished tovarious clients each of whom would meet the Board'sjurisdictional standards, and that it represents a de-'Office and Professional Employees International Union, Local 30, AFL-CIO, was permitted to intervene on the basis of its showing of interest.2 In view of this conclusion,we need not consider the Employer's alterna-tive grounds for dismissing the petition,namely,that the Petitioner has adirect conflict of interest with the Employer's AFL-CIO affiliated clients,and that the employees sought by the petition are confidential employeesbecause they are privy to the Employer's privileged attorney-client communi-cations.fense contractor doing business in Vietnam fromwhich the Employer admittedly receives in excess of$50,000 annually. The work for this client, however,appears to represent only an insignificant portion ofthe Employer's total law practice which, for the mostpart, is carried on in the State of California.We are here urged to assert jurisdiction over the lawfirm which is the Employer in this case. It has beenstipulated that the gross income of this firm is in ex-cess of $500,000 and that it receives fees from out ofState annually in excess of $50,000. It is also apparentthat the firm's clients include a numer of businessentities which are engaged in interstate commerce.During the over three and one-half decades of thisBoard's existence we have never seen fit to exercisejurisdiction over law firms. There can be little ques-tion that we have the legal authority so to do where,as here, the commerce data would clearly,be enoughto satisfy the customarily liberally construed "affect-ing commerce" test. However, as the Supreme Courtsaid inN.L.R.B. v. Denver Building & ConstructionTrades Council [Gould & Preisner].341 U.S. 675, 684(1951):Even when the effect of activities on interstatecommerce is sufficient to enable the Board totake jurisdiction of a complaint, the Board some-times properly declines to do so, stating that thepolicies of the Act would not be effectuated byits assertion of jurisdiction in that case.In the most recent decision of this Board dealingwith the possible exercise of our jurisdiction over lawfirms,Evans & Kunz, Ltd.,194 NLRB 1216, we declineto exercise jurisdiction over a relatively small law firmwhose practice was confined largely to the practice oflaw totally within the State of Arizona. We said in thatcase, however: "Our decision herein is limited solelyto the facts of the instant case and not to law firms asa class."In the instant case we have a somewhat larger lawfirm with a stipulation indicating that the firm herehas a larger volume of law business than did the Evans& Kunz firm. It is also possible that had we had a fullhearing rather than a stipulation, in this case, wemight have found that both the total income of thefirm and the amount of fees received from interstateconcerns might be substantially in excess of the mini-mum figures agreed upon in the stipulation. We deemitappropriate, therefore, at this time to considerwhether we ought to decline jurisdiction over lawfirms generally or whether we ought to attempt toestablish jurisdictional standards and to assert juris-diction over at least certain classes of law firms.In exercising our discretion as to whether or not weought to assert jurisdiction over any given class ofemployers, both we and the courts have said that we206 NLRB No. 60 BODLE,FOGEL, ET AL.are not to ,look simply at the magnitude of the busi-ness nor its comparative amount of interstate sales butto "whether the stoppage of business by reason oflabor strife would tend, substantially to affect com-merce,"Service Stores Corporation,62 NLRB 1161,1162, 1163; J.L. Brandeis & Sons v. N. L. R. B., 142F.2d 977 (C.A. 8), enfg. 53 NLRB 352, cert. denied323 U.S. 751. In considering such potential effects oncommerce, we must, of course, be concerned not onlywith the particular situation immediately before us,but instead must bear in mind that such situation isrepresentative of many others throughout the coun-try, and thus consider the total potential for disrup-tion of the flow of commerce with respect to the classof which the immediate employer is representative.Polish Alliance v. N.L.R.B.,322 U.S. 643, 648.The probability that a stoppage of business result-ing from labor strife in this or any other law firmwould substantially affect commerce is not, we haveconcluded, sufficiently great to warrant our assertingjurisdiction over law firms. It is our further view thatthere are substantial countervailing practical consid-erations which also contribute to our decision that thepolicies of the Act would not best be effectuated byasserting jurisdiction over law firms.We are aware that the operations of a modern daylaw firm encompass the rendering of many serviceswell beyond the traditional functions of trying casesand the preparation of cases for trial. Such trial activi-ty is, of course, so essentially local in character as tohave but minimal effects upon commerce. Today'slaw firms, however, frequently assist large corporateentities, labor unions, and other institutional entitiesin their interstate commerce activity. Thus the guidinghand of the lawyer can, and in many instances does,assist in' the negotiation and ultimate formulation ofcomplex interstate agreements relating to trade andbusiness.On the other hand, however, even in this role thepracticing lawyer serves as the adviser, counselor, anddraftsman of documents and is cast not in the role ofprincipal, but as helper to the party-his client-whois the moving force in commerce.Such assistance by lawyers who, by long trainingand experience, may have great expertise in the myri-ad laws and regulations with which their clients todaymust cope, has, however, but little direct or immediateimpact on the commerce in which his clients are en-gaged. Thus a midwestern manufacturer who wishesto sell his goods on the east or west coast may wellconsult his lawyers as to the most suitable legal formin which to cast his distribution and sales agreements,but it is the client, not the lawyer, who is engaged inthe making of the articles of commerce, as well as theadministration of the distribution and sale of the513goods in commerce.And a huge conglomerate, actively pursuing a na-tionwide program of acquisition of business entitiesand facilities, doubtless consults its lawyers to be assure as possible that, by its action, it will not run afoulof legal action by governmental and/or private inter-ests.Yet here too it is the business concern, not thelawyer, which takes and implements the decisions tobuy and operate the facilities and enter into the trans-actions which have an impact upon commerce.A law firm, in short, is not itself engaged in theproduction, distribution, or sale of goods in com-merce. It renders advice and services directly relatedto the law rather than to commerce, and is thus distin-guishable from entities such as engineering firms, ar-chitectural firms, or advertising firms, whose servicesrelatedirectly to commerce-i. e. manufacturing,construction, and sales activity. Thus, the law firms'sconnection with the flow of commerce is incidental,and its primary services relate- to law, not commerceor commercial activity.It therefore seems to us improbable that the actionsof business organizations, labor organizations, andother entities which are involved in commerce wouldbe in any substantial degree impeded or interruptedby reason of potential labor disputes between theirlawyers and the lawyers' employees. The commercialclients of the firm presently before us or of any otherwould not, we think, stop or even markedly decreasetheir interstate activity-manufacturing, distribution,or sales-merely because they might temporarily ex-perience an interruption in the normal legal servicerendered to them, no matter in how high esteem thatlegal assistance might be held.Whether due to these or other factors, we furthernote that we are aware of no history of labor disputesof law firms which are even alleged to have had anysuch impact on business in this nation. Nor have wehad called to our attention any changes in the tradi-tional legal functions performed by lawyers or anychanges in the socioeconomic area which are likely toproduce any such interruptions in commerce. Thisfact, plus the low probability, as we view it, of suchdisputes having, in any event, a significant impactupon the flow of commerce, suggests to us that thereis little reason for us to reach out to assert jurisdictionover this class which has thusfar been regarded as notfallingwithin our jurisdiction and which few haveever urged be brought within it.On the other side of the ledger are, as we mentionedearlier,some substantial practical considerationswhich we do not believe we can appropriately ignore.The lawyer-client relationship is a peculiarly delicateand confidential one, and employees of lawyers mustof necessity come into possession of knowledge and 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation of a peculiarly confidential nature. Weare given pause by the arguments advanced to us inthis case-which arguments are not new to us-thatpotential conflicts of interest are likely to develop ifemployees of law firms are to be represented by, andowe a substantial loyalty to, an organization whichmay well have interests conflicting with those ofclientswhom the lawyers represent. In the instantsituation, for example, the law firm in question repre-sents certain labor organizations which compete withand engage in rival or even adverse activityvis-a-visthe labor organization which now seeks to representthis law firm's employees. It is, in fact, asserted by theEmployer that there are some such active contests,legal and otherwise, now in progress. For reasons par-alleling those which have led us to exclude confiden-tial employees from bargaining units generally, wewould hesitate to certify that a unit of law firm em-ployees is appropriate for collective bargaining whensuch unit must of necessity include employees withaccess to information coming within the peculiarlyconfidential relationship between lawyer and client.We note further that even if we were to conclude,contrary to our decision herein, that the rendering ofpurely legal services with respect to interstate businessdealings is sufficient justification for asserting juris-diction over some law firms, the problems involved inattempting to establish any reasonable jurisdictionalyardsticks of general application would be extraordi-narily difficult both to devise and to administer. Anygross volume figure, for example, such as we haveutilized in the retail field would be wholly inappropri-ate as to this potential class of employers. A law firmrepresenting wholly local interests, but which had avery large income arising out of its successful trial of,for example, wholly local personal injury cases, wouldpresumably be argued to have virtually no impact oninterstate commerce, whereas it might also be arguedthat we ought to assert jurisdiction over a firm witha much lower total income, all of which arose out ofthe performance of patent and trademark services forwholly interstate businesses. Even using as a measurethe amount of income a law firm might receive frominterstate businesses would be highly questionable,since any impact on commerce alleged to result froma law firm's activity would presumably arise out of thenature of the law firm's activity rather than theamount of its income therefrom. Thus, for example,a law firm in a given city might receive a substantialretainer from an interstate company for the sole pur-pose of securing purely local representation with re-spect to purely local trials, the outcome of whichwould doubtless be asserted to have no impact what-ever upon the flow of interstate commerce.Because, therefore, the professionally legal natureof the work of the profession makes minimal the de-gree of impact on interstate commerce of potentiallabor disputes between law firms and their employees,and because there are serious policy and administra-tive problems suggesting the undesirability and un-feasibilityof any attempt on our part to assertjurisdiction over lawyers and law firms, it is our pres-ent determination that the policies of the Act wouldnot be effectuated by our assertion of jurisdiction overlaw firms.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.MEMBERS FANNING and PENELLO,dissenting:We cannot agree with our colleagues that it is ap-propriate to refuse to assert jurisdiction over all lawfirms as a class. Every reason given by them for thatconclusion has been rejected previously in analogoussituations and in some cases, on facts which seemmore persuasive than those presently before theBoard. Not only is their statement of reasons unper-suasive, but objective analysis and consideration ofthe principles customarily applied in deciding thesequestions lead to the conclusion that the only logicaland statutorily acceptable result is to assert jurisdic-tion over law firms as a class and to establish anappropriate standard. For, contrary to our colleagues,it is not true that there is an insubstantial impact oncommerce of the operations of this and all other lawfirms or that the so-called "substantial countervailingpractical considerations" are, in fact, incompatiblewith the Board's exercise of its statutory authority.The Board's statutory jurisdiction is not disputed.The impact of the Employer's operations on interstatecommerce is in question. While the majority opinionsets forth some of the stipulated facts, including theEmployer's gross annual revenues of over $500,000,direct and indirect outflow of "more than $50,000,"and receipt of over $50,000 for legal services to adefense contractor doing business in Vietnam, it failsto mention others which are relevant. Thus, the prin-cipal opinion states that there is a small subsidiaryoffice inWilmington, California, but it fails to notethat the purpose is to accommodate the firm's mari-time clients, an industry which is undisputably "incommerce." In addition, the Employer's principalfield of practice is said to be labor law and the repre-sentation of labor unions, but it may be noted that itsclients include numerous local, national, and Interna-tional labor unions in the transportation, aerospace,maritime, commercial, and industrial fields, includ-ing,inter alia,the AFL-CIO Building Trades Council,Sailors' Union of the Pacific, Seafarers' International BODLE,FOGEL, ET AL.515Union, International Printing Pressmen, The News-paper Guild, and Airline Pilots Association. In con-nection with its representation of unions and unionmembers, the Employer engages in proceedings underthe Jones Act, the Federal Employers Liability Act,the National Labor Relations Act, the Landrum-Grif-fin Act, the Equal Employment Opportunity Act of1972, the equal employment titles of the Civil RightsAct of 1964, and the Railway Labor Act, and, inaddition to State and Federal courts, has appearedbefore such regulatory agencies as the National LaborRelations Board, Department of Labor, Equal Em-ployment Opportunities Commission, United StatesCoast Guard, Federal Aviation Agency, and SystemBoards of Adjustment. Finally, each of the 12 attor-neys makes an average of three to five business tripseachyearto places outside the State of California, oneof them has made several trips to Vietnam, and oneof the partners testified that he had been going to LasVegas approximately once a month to meet with aclient"in the past few months."The mere recital of these facts, including the natureof the clients served,, the industries involved, and theamount of travel outside the State of ...alifornia, im-mediately casts doubt on the conclusion there is onlya minimal impact on commerce. Furthermore, a real-istic assessment of the -effect on commerce 3 of theoperations of law firms in general 4 compels the con-clusion that the speculations and conjectures of themajority opinion herein are invalid and unwarranted.Without the services of the legal profession, Americanbusiness as we know it today could not function. Thelegal profession plays a vital role at all stages from theact of incorporation through the obtaining of licensesor certificates which might be needed, governmentalapproval of rates and/or routes, the issuance and sale3 Contraryto the assertionof the majoritythat neither"the magnitude ofthe business nor its comparative amount of interstate sales" is compelling,it is precisely this factor that is the basis of the Board's discretionary stan-dards used to determine whether a sufficient impact on commerce has beenshown to warrant the exerciseof jurisdiction.See the discussion in SiemonsMailing Service,122 NLRB 81, 82-85Both cases cited in the principalopinion for this proposition are inapposite,for while theyuse the languagequotedby the majority,in each of those decisions the Board's assertion ofjurisdiction was held warranted notwithstanding the fact that theretailsaleswere primarily local in character.No case has been cited,and we are awareof none, wherethe contrarysituation, existed butjurisdiction was rejected,i.e.,where there were extensive dealings across state lines and/or with firmswho themselves meet the Board's discretionary standards,but it wasconclud-ed that there was insufficient impact on interstate commerce.4 U.S. Census Bureau publications disclose that there were over 324,000lawyers inthe United States in1967 and thatthe almost 70,000 law firms withpayrolls employedover 200,000employeesStatisticalAbstract of the UnitedStates(1971) Table No. 249 and 250, p. 154. AccordingtoUnited StatesDepartmentof Commerce News, USCOMM-DC-10617,law firms reportedreceipts in excessof $6.4 billion in 1967.Martindale-Hubbell's listings oflawyers reflect that a vast number of practicinglawyers have grouped them-selves intolaw firms, manyof tremendous size. Martindale-Hubbell's listingof representative clients for large and small firms contitutesa "Who's Who"of Americanbusiness.of stocks and bonds, the negotiations and preparationof legal contracts necessary for the holding of proper-ty, and the purchase and sale of materials and prod-ucts, to name but a few aspects, and all these havetheir impact on how, where, and when a business mayoperate. To brush all this aside with the observationthat a law firm renders services related to law ratherthan to commerce and that such assistance "has, how-ever, but little direct or immediate impact on the com-merce in which their clientsareengaged" isunrealistic, indeed. It is more realistic to say that with-out such services their clients would be unable toengage in such commerce and that there is a verydirect and very immediate impact which must be rec-ognized.'In assessing an employer's operations the Boardlooks to relevant principles long embodied in its juris-dictional standards, including the accepted factorsthat the sale of personal services as well as commodi-ties is within the category of trade 6 and that Congressin the NLRA intended to deal comprehensively withlabor disputes affecting commerce and exercised allthe power it possessed.? In furtherance of this latterprinciple, our standards have always covered enter-prises furnishing services (as well as those furnishinggoods) to other enterprises engaged directly in inter-state commerce 8 without regard to whether the goodsfurnished were directly incorporated in the productsold in interstate commerce I or whether the employerfurnishes intangible services to the enterprises en-gaged in interstate commerce.1° All of these standards5 See Fortune Magazine,April 1973,"The`Legal Explosion'hasLeft Busi-ness Shell-Shocked "6United States v. National Association of Real Estate Boards,339 U.S. 485,490 (involving the Clayton Act);Lewis H Goldfarb,et al.v.Virginia StateBar Association, et al.,Civil Action No 75-72-A,U.S. District Court for theEastern District of Virginia,Alexandria Division (January 5, 1973), findingthat the fixing of a minimum fee schedule by a local bar association was anillegal restraint of trade under the Sherman Anti-Trust Act where the StateBar Associationregarded the fixedminimum fee schedule as a violation ofthe lawyers'code of ethics.7N L R.B.v.Reliance Fuel Oil Corporation,371U.S. 224,226 (1963);N.L.R.B. v Gonzalez Padin Company,161 F.2d 353, 355 (C.A. 1, 1947).8Hollow Tree LumberCompany,91 NLRB 635, JonesboroGrain DryingCooperative,110 NLRB 481;Whippany Motor Co, Inc.,115 NLRB52;Stem-ons Mailing Service,122 NLRB 81.9 Jonesboro Grain Drying Cooperative,supra(mdirect outflow standard). Atone time the Board attempted to distinguish between goods furnished andincorporated in the product sold in interstate commerce and those not physi-cally incorporated,requiring a greater volume of the latter than of the formerbefore the Board would assert jurisdiction(Jonesboroat 485).This distinctionproved unworkable,and the Board eliminated it inWhippany Motor Co.,supra.1DU.S. Testing Co, Inc,5NLRB 696 (chemical and physical analysis ofindustrial commodities),Cochrane,44 NLRB 617 (assaying and analyzinglead and zinc ores),Salmon if Cowin,Inc,57 NLRB845 (appraisal of miningproperty);Foster D. Snell, supra(scientific and technical advisory services);ElectricalTesting Laboratories,Inc,65 NLRB1239 (testing of electricalproducts),Franque A.Dickins,Engineers,64 NLRB 797 (engineering serv-ices),The Austin Company,70 NLRB 851(branch engineering office makinglayouts, blueprints, specifications);De Leuw, Cather & Company,72 NLRB191 (appraisal,investigation,and surveys of property);Gray, Rogers, GrahamContinued 516DECISIONSOF NATIONALLABOR RELATIONS BOARDand others, including the Board's $500,000 annualgross revenue standard for retail enterprises, havebeen ratified by Congress in the provisions of Section14(c)" of the Act, under which the Board may declineto assert jurisdiction over an entire industry only if itfinds that the industry itself involves operations whichdo not exert a substantial impact on commerce." Fur-ther, in appraising whether an industry has an impacton commerce, the Board must consider the impact oncommerce of the totality of operations of all employ-ers (large or small)in the class." This the majorityfails to do.A consideration of these principles as applied to thefacts before us leads only to a finding that the asser-& Osborne,129 NLRB 450 (architecture,engineering,and surveying);Hazel-ton Laboratories,Inc.,136 NLRB 1609 (research and developmentservices);Browne & Buford,Engineers& Surveyors,145 NLRB765 (surveying,design,and inspection services);Truman Schlup, ConsultingEngineer,145 NLRB 768(enfineering and surveying services).Sec. 14(c) states:(1) TheBoard, in its discretion,may, by ruleof decisionor by pub-lished rulesadopted pursuant to the Administrative Procedure Act,decline to assert jurisdiction overany labor dispute involvingany classor category of employers,where,in the opinionof theBoard,the effectof such labor dispute on commerce is not sufficiently substantial towarrantthe exercise of its jurisdiction:ProvidedThat the Board shallnot decline to assert junsidictionover any labor dispute over which itwouldassertjunsdiction under the standardsprevailingupon August 1,1959.(2) Nothing in thisAct shall bedeemedto prevent or barany agencyor the courtsof any State or Territory(includingthe Commonwealth ofPuertoRico, Guam, and the VirginIslands)i from assuming and assert-ing jurisdictionover labordisputesover whichthe Board declines, pur-suant to paragraph(1) of this subsection,to assert jurisdiction.Thislanguagewas adoptedto eliminate the "no-man's land" created by thedecisionof theSupreme CourtinGuss v. Utah State Labor Relations Board353 U.S. 1 (1957)and Amalgamated Meatcutters v. Fairlawn Meats,Inc,353U.S. 20 (1957),as is shownby the legislative history.S.Rep.No. 187 on S.155, 86th Cong.1st Sess. 25-27 (1959); H. Rep. No. 741 on H.R. 9342, 86thCong.1st Sess.97-98 (1959).12 E.g.,Office Employees Intl Union v. N.L.R.B,353 U.S. 313, 318 (1957),re labor unions as employers;Hotel Employees Local No. 255, Hotel Restart-rantEmployees,etc v.Boyd Leedom [MiamiBeachHotelAssociation],358U.S. 99 (1958), re the hotelindustry. ThatCongress was familiar with thesedecisionsaswell as with theGussdecision when it enacted Sec. 14(c) as madeclear by the unsuccessful efforts of SenatorHolland toinduce Congress tooverturn theHotel Employeesdecision.86 Cong. Rec. 5633-34 (Apr. 20,1959). Cf.Walter A. Kelley,139 NLRB 744 (decliningjurisdiction over own-ers and trainers of thoroughbred race horses);SeattleRealEstate Board130NLRB 608(real estate brokers).13N.L.R.B. v. Fainblatt306 U.S. 601, 607-608 (1939):There are not afew industries in the United States which,thoughconductedby relativelysmall units,contributein the aggregate a vastvolume of interstate commerce.... It is not to be supposed that Con-gress, in its attempted nationwide regulation of interstate commercethrough the removalof thecauses ofindustrialstrife affecting it, intend-ed to exclude such industriesfrom the sweep of the Act.In this, as inevery othercase, the testof theBoard's jurisdictionis not the volumeof the interstate commercewhich maybe affected,but theexistence ofa relationship of the employer and-hisemployeesto thecommerce suchthat,to paraphrase §10(a) in thelight of constitutionallimitations,unfairlaborpracticeshave led ortended"to lead to alabordisputeburdeningor obstructingcommerce."N.L.R.B.v. RelianceFuel Oil Corp,371 U.S. 224, 226-227:Through the [NLRAI, ". . . Congress has explicitlyregulated notmerelytransactions or goods in interstate commercebut activities whichin isolation might be deemedto bemerely local but in the interlacuigsof business across statelines adversely affectsuch commerce"PolishAlliancev.N.LR.B.,322 U.S. at 648.tion of jurisdiction is required. Manifestly, the Con-gressional policy is not furthered by the declaration ofan administrative exemption for an entireclass ofemployers based on theexaminationof the operationsof only one member of that class, particularly wherethe facts show that this is a mediumsizefirm whoseservicesare primarily to clients who are themselveswithin the Board's jurisdictional standards.It flies inthe face of all logic to reach any conclusion other thanthat this Employer's operations exert a substantialimpact on commerce 14 when judged by any or all oftheCongressionally approved jurisdictional stan-dards. This includes the national defense standardunder which the Board asserts jurisdiction "over allenterprises, as to which the Board has statutory juris-diction, whose operations exert a substantial impacton the national defense, irrespective of whether theenterprise's operations satisfy any of the Board'sother jurisdictional standards."15 For here the Em-ployer furnished more than $50,000 worth ofservicesto a national defense contractor, and services fur-nished to a national defense contractor rather thandirectly to the defense department have been regard-ed as exerting a substantial impact on the nationaldefense.16Accordingly, under Section 14(c), theBoard cannot decline to assert jurisdiction over theEmployer in the instant case.-Nor are we persuaded that there are any practicalconsiderations that require the rejection of jurisdic-tion over this industry. The lawyer-client relationship,although a confidentialone, is no moreconfidentialthan the doctor-patient relationship. 17 Futhermore,the Board has already found that notwithstandingsuch confidential relationship lawyers working for aninsurancecompany are employees within the mean-ing of the Act and may constitute a separate appropri-ate unit;'8 in doing so the Board rejectedargumentssimilar tothose relied on by my colleaguesin this case.And, in recently finding appropriate a separate unit oflaw school professors our colleagues specifically rest-ed their decision on the law school faculty's"para-14In thisconnectionwe are constrained to note that the assertion ofjurisdiction over this,class does not require us "to reachout" veryfar, thatit is of no import whether therehavepreviously been few or many requeststhat we do so, andthat we have foundno statement or holding affirmativelyindicating that this class has everbeenregarded as not falling within ourjurisdiction.On the contrary,the legislative history indicates that Congressintended that"lawyers" be within the Board's jurisdiction. See fn.20,infra.isReady Mixed Concrete &Materials, Inc.,122 NLRB 318.16 SeeColonial CateringCompany,137 NLRB 1607.17There is also a confidential relationship betweenadoctorand his patientnot unlikethe lawyer-chent relationship,yet that hasnot kept the Board fromexercising jurisdiction over medical clinics, dentists,hospitals,and the like.Quain andRamstadClinic,173 NLRB 1185.Dr. J. C. Campbell and Dr.Walter Boucher,157 NLRB 1004.In fact theprivatepractice of medicine notonly involves a privileged relationshipof doctorand patient, usually withoutthe need for the doctor to travel across state lines, but also ordinarily involves-advice given to individualswho have norelationship whatsoever with com-merce of any sort.isLumberman'sMutualCasualty Co. of Chicago, 75NLRB`-11'32. BODLE,FOGEL, ET AL.517mount allegiance and dedication" to their profession-al discipline and conclude that "it is apparent thattheir special interests may suffer if not recognized."19Obviously, if the special allegiance of lawyers to theirprofessional discipline can be accommodated andprotected when the Board makes determinations re-specting the rights to organize lawyers employed byother industries (such as insurance firms and universi-tites), there can be no difficulty in accommodatingsuch interests with respect to delineating the bargain-ing rights of lawyers on the payroll of a law firm or,even more easily, of clerical employees of such a firm.Secondly, the majority indicates that they "are giv-en pause" by arguments of potential conflicts of inter-est and then states that, for reasons paralleling thosewhich led to the exclusion of confidential employees,they hesitate to certify a unit of law firm employeeswhen unit employees may have access to informationwithin the confidential lawyer-client relationship.Aside from the fact that our colleagues seem to bedeciding the very issue they state (in their fn. 2) thatthey would not consider, we are hard pressed to un-derstand why clerical employees working for lawyershave a more confidential status than lawyers them-selves; if lawyers directly subject to "the peculiarlyconfidential relationship between lawyer and client"may themselves organize under the protection of theAct,20 it cannot seriously be maintained that their cler-ical employees cannot appropriately exercise the samerights because of their relationship to the lawyers theyserve.Finally, there is clearly no merit in our colleagues'position that "it would be extraordinarily difficultboth to devise and administer a reasonable jurisdic-tional standard covering this industry."21 The indirect19Syracuse University,204 NLRB No. 8520 The majority herein not only ignores,but attempts to reverse,a legisla-tive judgment that lawyers are covered by the Act:When Congress passed the National Labor Relations Act, it recognizedthat community of interests among members of a skilled craft might bequite different from those of unskilled employees in mass-productionindustry. Although there has been a trend in recent years formanufac-turing corporations to employ many professional persons, includingarchitects,engineers,scientists,lawyers,and nurses,no correspondingrecognition was given by Congress to their special problems Neverthe-less such employees have a great community of interest in maintainingcertain professional standards. . . Under thecommittee bill,the Boardis requiredto affordsuchgroups an opportunity to vote in a separate unitto ascertain whether or not they wish to have a bargaining unit of theirown. [S. Rep. No. 105, 80th Cong, lit Sess 11 (1947) (emphasis sup=plied).]This definition[of professional employees]in general covers such per-sons aslegal,engineering,scientific and medical personnel together withtheir junior professional assistants, [H R Conf.Rep No 510, 80thCong.,1st Sess. 36(1947) (emphasis supplied).]21Even were'the task as difficult as our'colleagues profess,that is nojustification for their refusal to undertake the taskHowever difficult thedrawing of lines more nice than obvious;the statute compels the task.Local761, International Union of Electrical, Radio & Machine Workers, AFL-CIO[Genetal Electric Co.j v. N.L RB, 366 U.S 667, 674.outflow standard for nonretail enterprises is designedto carry out the Congressional intention that the Actcover operations "affecting commerce" and does soby bringing within the Board's jurisdiction those en-terprises which furnish goods or services to enterprisesthat are engaged in interstate commerce. There is noreason in logic or experience why such a standardcannot reasonably separate those law firms whichrender such services from those which do not. If thisstandard is reasonably applied, for example, to a firmwhich washes the windows of a manufacturingplant,22 it can as reasonably be applied to a law firmwhich renders legal services to the end that manufac-turing operations can go forward in compliance withthe myriad laws and regulations affecting such opera-tions.Alternatively, some different dollar amountcould be applied to law firms whose operations arewithin the Act's coverage to separate those operationswhich substantially affect commerce from thosewhich do not 23One cannot read the majority opinion in this casewithout receiving the impression that the real basis forthat decision is the judgment of our colleagues that itis somehow inappropriate to subject the labor rela-tions of law firms and their employees to the mediato-ry influences of provisions of the Act, because in somefashion or other the regulation of their labor relationswill hamper the practice of law. Such considerationshave not precluded application of-the antitrust laws toabolish minimum fixed fee schedules of barassocia-tions, even where the failure to observe the fee sched-ule was deemed to be a violation of the canon of ethicsof the state bar association 24 Nor have such consider-ations operated to preclude the application of otherlabor laws to law firms as an industry25 Since theBoard has already held, in furtherance of the Con-gressional policy, that attorneys employed by indus-tries other than law firms are employees within themeaning of the National Labor Relations Act and areentitled to the rights guaranteed by this Act, we domonumental injustice to attorneys and to clerical em-ployees employed by law firms to deny them the samerights solely because they work for such firms. Wewould assert jurisdiction herein.22Louis Goren and Helen Goren, co-partners d/b/a CityWindow CleaningCompany,114 NLRB 90623CarolinaSuppliesand CementCo,122NLRB88 (retail ehterpris-es-$500,000),FloridanHotel of Tampa, Inc,124 NLRB261 (hotels andmotels-$500,000);Parkview Gardens,166 NLRB647 (apartment hous-es-$500,000)5ButteMedical Properties d/b/a Medical CenterHospital,168NLRB 266 (hospitals-$250,000),University Nursing Home, Inc,168 NLRB263 (nursing homes-$100,000),Cornell University,183 NLRB 329^(nonpro-fituniversities and colleges-$1 million), 38 FR 7289 (symphonyorches-tras-$9 million).24Goldfarb v. Virginia State Bar Association,In6, supra25 Secretarial and clericalemployees of lase firmsare entitled to coverageunder the Fair Labor Standards Act of 1438Wage and-Hour Opinion LetterNo 49 (November 2, 1961). That acthas a more limited grant of jurisdic-tional authority than does the NLRA'.